FILED
                               NOT FOR PUBLICATION                          JUN 25 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT


JAMES JARDINE,                         )      No. 11-17574
                                       )
      Plaintiff – Appellant,           )      D.C. No. 3:10-cv-03318-SC
                                       )               3:10-cv-03319-SC
      v.                               )               3:10-cv-03335-SC
                                       )               3:10-cv-03336-SC
MARYLAND CASUALTY                      )
COMPANY; ONEBEACON                     )      MEMORANDUM *
INSURANCE COMPANY;                     )
EMPLOYERS FIRE INSURANCE               )
COMPANY,                               )
                                       )
      Defendants – Appellees.          )
                                       )
JAMES JARDINE,                         )      No. 12-15157
                                       )
      Plaintiff – Appellant,           )      D.C. No. 3:10-cv-03335-SC
                                       )               3:10-cv-03318-SC
      v.                               )               3:10-cv-03319-SC
                                       )               3:10-cv-33336-SC
MARYLAND CASUALTY                      )
COMPANY; ONEBEACON                     )
INSURANCE COMPANY;                     )
EMPLOYERS FIRE INSURANCE               )
COMPANY,                               )
                                       )
      Defendants – Appellees.          )
                                       )


      *
       This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            Appeal from the United States District Court
                              for the Northern District of California
                           Samuel Conti, Senior District Judge, Presiding

                               Argued and Submitted June 10, 2013
                                    San Francisco, California

Before:            RIPPLE,** FERNANDEZ, and CALLAHAN, Circuit Judges.

         James Jardine appeals the district court’s grant of summary judgment to

Maryland Casualty Company (Maryland) and Employers Fire Insurance Company

(Employers) on Jardine’s claims against them arising out of damage to the south

wall of his building due to an improper plastering job and arising out of damage

caused by a small fire in the building. We affirm.

         (1)       Jardine asserts that the district court erred when it held that the

deterioration exclusion in the Maryland policy precluded coverage of his claim

regarding the south wall damage,1 and that Maryland was not precluded from so

arguing.2 He also asserts that the district court erred when it determined that he

was not entitled to more than he had already been paid for the fire loss and any of



         **
       The Honorable Kenneth F. Ripple, Senior United States Circuit Judge for
the Seventh Circuit, sitting by designation.
         1
             Jardine v. Maryland Cas. Co., 823 F. Supp. 2d 955, 960–61 (N.D. Cal.
2011).
         2
             Id. at 962.

                                                 2
its consequences.3 We do not agree. Rather, after careful review, we do agree with

the district court’s thoroughly reasoned analysis of the record and of California

law. We, therefore, affirm for the reasons set forth in the district court’s order

regarding Maryland.

      (2)       Jardine then asserts that the district court erred when it held that the

deterioration exclusion in the Employers policy precluded his first party claim

regarding south wall damage,4 and that the south wall damage was manifest before

the Employers policy was obtained, which precluded his third party claim.5 He

also asserts that the district court erred when it determined that he was not entitled

to more than he had already been paid for the fire damage and any of its

consequences.6 Again, we do not agree. Rather, after careful review, we do agree

with the district court’s thoroughly reasoned analysis of the record and of

California law. We, therefore, affirm for the reasons set forth in the district court’s

order regarding Employers.

      AFFIRMED.


      3
          Id. at 962–66.
      4
       Jardine v. Employers Fire Ins. Co., Nos. 10-3335 SC, 10-3336 SC (N.D.
Cal. Dec. 27, 2011), Order Granting Defendant’s Motion for Summary Judgment
at 20– 21.
      5
          Id. at 22–25.
      6
          Id. at 9–19.

                                              3